TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00154-CV
                                     NO. 03-13-00155-CV



                                  Carolyn Barnes, Appellant

                                               v.

                               Velocity Credit Union, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
  NOS. 12-1288-C277 & 12-0459-T277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              In trial court cause number 12-0459-T277, appellant Carolyn Barnes asserted claims

against defendants that included appellee Velocity Credit Union. Velocity subsequently obtained

a summary judgment against Barnes, and the district court, on Velocity’s motion, severed Barnes’s

claims against Velocity into a separate cause number, 12-1288-C277, making the summary judgment

final. Barnes filed a notice of appeal referencing both cause numbers, which were docketed as

separate appeals—03-13-00154-CV for the appeal from trial court cause number 12-1288-C277, and

03-13-00155-CV for the appeal from trial court cause number 12-0459-T277.

              Indicating that trial court cause number 12-1288-C277 is the intended subject of

her appeal, Barnes has moved that we consolidate the two appellate causes into 03-13-00154-CV

(the appeal from 12-1288-C277) and dismiss appellate cause 03-13-00155-CV. Velocity agrees

that only trial court cause number 12-1288-C277 is the subject of Barnes’s appeal and does not
object to consolidation. We therefore grant Barnes’s motion and consolidate appellate cause number

03-13-00155-CV into cause number 03-13-00154-CV. The record and all filings from cause number

03-13-00155-CV are transferred into cause number 03-13-00154-CV, and cause number 03-13-

00155-CV is dismissed.




                                             _____________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

03-13-00154-CV        Consolidated

03-13-00155-CV        Dismissed

Filed: May 17, 2013




                                                2